Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO. 20-CV-24583-CIV-REYES


 ANTONIO HERNANDEZ

        Plaintiff,
 vs.

 ITW FOOD EQUIPMENT GROUP, LLC
 d/b/a HOBART and
 PHILIP BASSUK

      Defendants
 ___________________________/


             PLAINTIFF’S MOTION TO REMAND PLAINTIFF’S COMPLAINT
                          TO BROWARD CIRCUIT COURT

        COMES NOW Plaintiff Antonio Hernandez (“Plaintiff” or “Hernandez”), by and

 through his undersigned counsel, and hereby moves this Court to remand the Amended

 Complaint to Miami Dade Circuit Court and as grounds therefore hereby states:

        1.      On or about November 6, 2020, Defendants removed this case to this

 Court, based upon the Plaintiff’s Complaint which alleges damages exceeding

 $15,000.00. Defendant contends that this matter was property removable based upon

 diversity jurisdiction. Plaintiff contends that this matter was not properly removed and it

 should be remanded back to Miami-Dade County Circuit Court.

                                MEMORANDUM OF LAW



                I. Diversity Jurisdiction Has Not Been Established

        Based upon the clear allegations of the Complaint, diversity jurisdiction is not met
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 2 of 8




 since Defendant’s claims that Plaintiff is seeking in excess of $75,000 amounts to pure

 speculation on its part.

 II.    Legal Standard for Determining Amount in Controversy for Purposes of
        Establishing Diversity Jurisdiction.

        Federal court removal is governed by 28 U.S.C. § 1441, which provides in

 pertinent part that “[e]xcept as otherwise expressly provided by Act of Congress, any

 civil action brought in a State court of which the district courts of the United States have

 original jurisdiction may be removed by the defendant or the defendants to the district

 court of the United States for the district and division embracing the place where such

 action is pending.” A district court has original jurisdiction over cases in which the

 parties are of diverse citizenship and “the matter in controversy exceeds the sum or

 value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). The parties

 here are of diverse citizenship, thus, the only jurisdictional prerequisite at issue is the

 amount in controversy.

        It is well established that removal statutes are to be strictly construed against

 removal. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108, 61 S.Ct. 868, 872,

 85 L.Ed. 1214 (1941); Burns v. Windsor Insurance Co., 31 F.3d 1092, 1094-95 (11 th Cir.

 1994) (“[R]emoval statutes are construed narrowly; uncertainties are resolved in favor of

 remand.”) Furthermore, any doubt as to proper subject matter jurisdiction should be

 resolved against removal. Butler v. Polk, 592 F.2d 1293, 1296 (5 th Cir.1979).

         In Lowery v. Alabama Power Co., 483 F.3d 1184, 1211 (11th Cir. 2007), the

 Eleventh Circuit stated “that the removal-remand scheme set forth in 28 U.S.C. §§

 1446(b) and 1447© requires that a court review the propriety of removal on the basis of
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 3 of 8




 the removing documents. If the jurisdictional amount is either stated clearly on the face

 of the documents before the court, or readily deducible from them, then the court has

 jurisdiction.” The court added, “[t]hough the defendant in a diversity case, unlike the

 plaintiff, may have no actual knowledge of the value of the claims, the defendant is not

 excused from the duty to show by fact, and not mere conclusory allegation, that federal

 jurisdiction exists.” Id. at 1217. Consequently, when the plaintiff fails to specify

 damages, the removing party bears the burden of establishing the jurisdictional amount

 by a preponderance of the evidence. Id. at 1208.

        The Eleventh Circuit has set forth a procedure for trial courts to follow in

 determining whether the jurisdictional amount is satisfied at the time of removal:

        “When the complaint does not claim a specific amount of damages, removal from
        state court is proper if it is facially apparent from the complaint that the amount in
        controversy exceeds the jurisdictional requirement. If the jurisdictional amount is
        not facially apparent from the complaint, the court should look to the notice of
        removal and may require evidence relevant to the amount in controversy at the
        time the case was removed.”

 Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11 th Cir. 2001).

        As such, the court may consider evidence submitted after the notice of removal is

 filed. Id.; see also Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir.

 2000). A party may offer specific factual allegations addressing jurisdiction supported

 by evidence combined with reasonable deductions, reasonable inferences, or other

 reasonable extrapolations. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 773 (11th

 Cir. 2010).

        On the other hand, a court is not authorized to permit discovery concerning the

 jurisdictional amount. Lowery v. Alabama Power Co., supra, 483 F.3d at 1215-18.
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 4 of 8




         In affirming the district court’s decision to remand, the court of appeals in Lowery

 said that, “in situations like the present one-where damages are unspecified and only

 the bare pleadings are available-we are at a loss as to how to apply the preponderance

 burden meaningfully. We have no evidence before us by which to make any informed

 assessment of the amount in controversy.... As such, any attempt to engage in a

 preponderance of the evidence assessment at this juncture would necessarily amount

 to unabashed guesswork, and such speculation is frowned upon.” Lowery v. Alabama

 Power Co., supra, 483 F.3d at 1210-11. The court of appeals added, “[t]he absence of

 factual allegations pertinent to the existence of jurisdiction is dispositive and, in such

 absence, the existence of jurisdiction should not be divined by looking to the stars.” Id.

 at 1215.

         Even if the plaintiff’s Complaint is “indeterminate” in that the plaintiff did not plead

 a specific amount of damages, the removing defendant must prove by a preponderance

 of the evidence that the amount in controversy exceeds the jurisdictional requirement.

 Williams, supra at 269 F.3d at 1319. “A conclusory allegation in the notice of removal

 that the jurisdictional amount is satisfied, without setting forth the underlying facts

 supporting such an assertion, is insufficient to meet the defendant’s burden.” Id. at

 1320.

         In reliance upon the foregoing principles, Florida federal district courts have

 routinely remanded claims where removing defendants did not meet the required

 burden of proof. See, e.g., Mitchell v. Tuesday Morning, Inc., 2011 WL 2516239 *2-6

 (M.D. Fla. April 26, 2011); Henderson v. Ricoh Americas Corporation, 2009 WL

 5171775 *1-3 (M.D. Fla. 2009); Snead v. AAR Manufacturing, Inc., 2009 WL 3242013
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 5 of 8




 *1-4 (M.D. Fla. 2009); Mathew v. S&B Engineers and Construction, Ltd., 2009 WL

 249931 *2-4 (M.D. Fla. 2009); and Love v. Northern Tool & Equipment Company, Inc.,

 2008 WL 2955124 *2-6 (S.D. Fla. 2008); Elmer King v. Hydro Aluminum North America,

 Inc., Case NO: 3:11-cv-1038-J-32JBT (M.D. Fla. 1/5/12); Moreland v. Suntrust Bank,

 Case No: 2:13-cv-242-FtM-29UAM (M.D. Fla. 7/15/13)(remand of case based upon

 speculation as to amount in controversy); Lobat Ghazizadeh v. Bank of America, N.A.,

 Case No: 2:14-cv-123-FtM-38CM (M.D. Fla. 4/2/14)(“The Court however is not satisfied

 that Ghazizadeh’s request for compensatory, emotional distress, and punitive damages

 makes this matter reach the minimum required amount in controversy, these amounts

 are purely speculative.”); Helmut G. Biffar v. GCA Services Group, Inc., 15-cv-1154-T-

 33TGW (M.D. Fla. 7/1/15)(“Federal jurisdiction is limited, and removal statutes are

 construed narrowly and uncertainties are resolved in favor of remand”).

       Based upon the Notice of Removal, the Defendants calculation of damages for

 removal purposes is completely speculative.

       Accordingly, the Defendant still did not meets its burden of proving the

 jurisdictional amount for removal without rank conjecture and speculation.          The

 Defendants support their Notice of Removal with complete and total speculation about

 potential back pay, potential front pay, time to trial, punitive damages and attorneys

 fees. This type of speculative evidence is not sufficient to support a Notice of Removal

 and therefore this matter should be remanded back to Circuit Court.

                    II. Philip Bassuk was Not Fraudulently Joined
                         So Complete Diversity Does Not Exist

       Defendants contend Plaintiff cannot possibly state any cause of action against
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 6 of 8




 Jay Lerew and that since he has been fraudulently joined, the case is removable based

 upon diversity jurisdiction. Defendant can’t satisfy the burden of proof for a fraudulent

 joinder in this case and therefore the case must be remanded back to Miami Dade

 Circuit Court.

        In order for a Defendant to prove fraudulent joinder, the removing party must

 prove by clear and convincing evidence that either (1) there is no possibility the plaintiff

 can establish a cause of action against the resident defendant; or (2) the plaintiff has

 fraudulently plead jurisdictional facts to bring the resident defendant into state court.

 Sylvia Hunt v. Target Corporation, Case No: 14-80266-CIV-MARRA (S.D. Fla.

 4/18/2014). This burden of proof is a heavy one. Id. This Court is supposed to review

 the Complaint and the Affidavits submitted in support of the removal and Motion for

 Remand and utilize the same standard as when ruling on a Motion for Summary

 Judgment. Id. In applying this standard, this Court must evaluate all factual allegations

 in the light most favorable to the Plaintiff and resolve any uncertainties about the law in

 favor of the Plaintiff.   Silverman v. Wells Fargo Insurance Services USA, Inc., 20

 F.Supp.3d 1357 (S.D. Fla. 2014).          Defendants must have proven by clear and

 convincing evidence that Plaintiff can’t state even a colorable cause of action against

 Lerew as a matter of law. Id. Where a Plaintiff states even a colorable claim against a

 Defendant, joinder is proper and the case should be remanded to state court. Joseph

 Zaremba v. Orthopedics, Inc., Case No: 8:14-cv-1016-T-33TGW (M.D. Fla. 7/7/14).

 The fact that the plaintiff may not ultimately prevail is of no consequence. Id. “…all that

 is required to defeat a fraudulent joinder claim is a possibility of stating a valid cause of

 action.” Id; See also, Taylor Newman Cabinetry, 2010 WL 4941666, at *5 The Plaintiff’s
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 7 of 8




 subjective motivation for joining the resident defendant is also irrelevant. Silverman v.

 Wells Fargo Insurance Services USA, Inc., 20 F.Supp.3d 1357 (S.D. Fla.

 2014)(remanding case to state court where Court cannot conclude that there is no

 possibility that the allegations of the Complaint would state a claim for tortious

 interference). The claims against the resident Defendant must be frivolous and the

 mere possibility of stating a valid cause of action makes the joinder legitimate. Carl’s

 Furniture, Inc. v. APJL Consulting, LLC, Case No: 15-60023-CIV-Altonaga. (S.D. Fla.

 3/30/15). See also, Yini Torres v. Humana, Case No: 16-61219-CIV-DIMITROLEAS

 (S.D. Fla. 8/8/16); Diana Rodriguez-Lugo v. Simplexgrinnell, LP, Case No: 16-81194-

 CV-Middlebrooks (S.D. Fla. 10/13/16); Breauna Jordan v. Ewan Brown, Case No: 18-

 cv-1572-T-36AEP (S.D. Fla. 1/10/19); Rosalinda Hartsing v. BB&T Corp., 19-cv-60098-

 Bloom/Valle (S.D. Fla. 4/8/19); Amber Hackshaw v. Ferguson Enterprises, LLC, Case

 No: 20-60298-CIV-MORENO (S.D. Fla. 3/3/20).           Upon reviewing the Complaint

 and Declarations of Defendants, Defendant has not satisfied its burden of

 demonstrating by clear and convincing evidence that there is no possible colorable

 claims against Bassuk. Under the case of Alexis v. Ventura, 66 So.3d 986 (Fla. 3rd DCA

 2011), the Third District Court of Appeals held that an employee may state a cause of

 action against a supervisor, in an employment case, where the actions of the supervisor

 were solely with ulterior purposes. Id. at 988; See also, Lock v. City of W. Melbourne,

 Case No: 6:12-cv0680-Orl-36TBS (M.D. Fla. 4/24/15)(denying summary judgment

 based upon Alexis); Clifton v. Titusville Center for Surgical Excellence, LLC, Case No:

 6:15-cv-1604-Orl-37KRS (M.D. Fla. 1/19/16)(denying supervisor Motion to Dismiss

 tortious interference claim based upon Alexis). In Count V of the Amended Complaint,
Case 1:20-cv-24583-BB Document 8 Entered on FLSD Docket 11/29/2020 Page 8 of 8




 Plaintiff states a colorable claim for tortious interference against Bassuk claiming that

 Bassuk took his actions with ulterior motives and detrimental to the interests of his

 employer where he terminated and harassed the Plaintiff due to his disability.

       Based upon the foregoing, Plaintiff’s Amended Complaint must be remanded

 back to Miami Dade County Circuit Court since the Defendants did not meets their

 burden of proving the jurisdictional amount for removal without rank conjecture and

 speculation or proving fraudulent joinder by clear and convincing evidence

       WHEREFORE, Plaintiff respectfully requests that this Court remand Plaintiff’s

 Amended Complaint to Miami Dade County Circuit Court and, pursuant to 28 U.S.C. §

 1447©, requests an award of just costs, actual expenses, and attorney’s fees incurred

 as a result of the removal plus such other and further relief this Court deems just and

 equitable under the circumstances.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-
 mailed this 29 day of November 2020: Steven S. Cula, Esq., Ogletree Deakins, et. al,
 9130 S. Dadeland Blvd., Suite 1625, Miami, FL 33156.


                                          Behren Law Firm
                                          1930 N. Commerce Parkway
                                          Suite 4
                                          Weston, Florida 33326
                                          Telephone (954) 636-3802
                                          Facsimile (772) 252-3365
                                          scott@behrenlaw.com
                                          www.behrenlaw.com

                                          By:_/Scott M. Behren/__________
                                                Scott M. Behren
                                                Florida Bar No. 987786
